[Cite as Wray v. Ice House Ventures, L.L.C., 2021-Ohio-4195.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT



Jerry Wray, Director of the Ohio
Department of Transportation,                         :

                Plaintiff-Appellant,                  :               No 21AP-24
                                                                  (C.P.C. No. 16CV-7726)
v.                                                    :
                                                                (REGULAR CALENDAR)
Ice House Ventures, LLC, et al.,                      :

                Defendants-Appellees.                 :



                                         D E C I S I O N

                                  Rendered on November 30, 2021


                On brief: Dave Yost, Attorney General, William J. Cole, L.
                Martin Cordero, and Gregory S. Severance, for appellant.
                Argued: William J. Cole.

                On brief: Vorys Sater Seymour & Pease LLP, Joseph R.
                Miller, John M. Kuhl, and Daniel E. Shuey, for appellee.
                Argued: John M. Kuhl.

                  APPEAL from the Franklin County Court of Common Pleas
BEATTY BLUNT, J.
        {¶ 1} Plaintiff-appellant, the Ohio Department of Transportation ("ODOT"),
appeals from the judgment of the Franklin County Court of Common Pleas granting the
motion of defendants-appellees, Ice House Ventures, LLC, Lion Management Services,
LLC, and Smokestack Ventures, LLC (collectively, "IHV"), to enforce agreed judgment
entry on settlement and finding ODOT liable for damages, attorney fees, and costs. For the
reasons that follow, we reverse the judgment of the trial court.
No. 21AP-24                                                                                2


I. Facts and Procedural History
       {¶ 2} As observed in this court's previous decision in Ohio Dept. of Transp. v. Ice
House Ventures, LLC, 10th Dist. No. 19AP-459, 2020-Ohio-6935 ("Ice House I"), the
underlying facts of this case are neither complicated nor in dispute, and are reiterated here
as follows:

              ODOT is reconfiguring and improving Interstates 70 and 71
              through downtown Columbus, Ohio. (See generally August 17,
              2016 Petition to Appropriate Property and to Fix
              Compensation ("Petition").) As part of the project, ODOT
              needed to appropriate a portion of IHV's real property located
              in the area known as the Brewery District ("the Property"). (Id.,
              Ex.1.) Thus, on August 17, 2016, ODOT filed an appropriation
              action in the Franklin County Court of Common Pleas and
              deposited $343,280 with the Clerk of Courts. (See id.)

              Subsequently, each of the parties obtained its own appraisal
              reflecting the compensation due IHV as a result of ODOT's
              appropriation. ODOT's appraiser, Brian Barnes, opined the
              total compensation due IHV was $370,000, including
              $168,064 for land taken and $201,936 in damages to the
              residue. (Barnes appraisal.) IHV's appraiser, Debi Wilcox,
              opined the total compensation due IHV was $2,509,777,
              consisting of $149,190 for land taken and $2,200,810 in
              damages to the residue. (Wilcox appraisal.) Both appraisers
              considered the loss of parking spaces to be a significant
              component of the respective determinations of damages to the
              Property's residue.

              Ultimately, the parties reached a settlement prior to trial. The
              terms of the settlement were memorialized via an Agreed
              Judgment Entry and Transfer of Property and Order for
              Distribution. (Oct. 11, 2018 Agreed Jgmt. Entry, hereinafter
              "Agreed Entry.") The Agreed Entry provided that IHV would
              receive $900,000 from ODOT "as partial consideration for the
              appropriation of IHV's property." (Agreed Entry at 1.) The
              Agreed Entry further provided that "as additional material
              consideration for the appropriation of property from IHV,
              ODOT shall provide IHV with marketable fee simple title to the
              real property" delineated as the "Parking Mitigation Property."
              (Id. at 1-2.) The Parking Mitigation Property was described "as
              a parking lot sufficient to hold twelve (12) parking spaces" as
              depicted in an attachment incorporated within the Agreed
              Entry. (Id. at 2.) The Agreed Entry stipulated that, amongst
              other obligations, if ODOT failed to convey marketable fee
No. 21AP-24                                                                                  3


                simple title to the Parking Mitigation Property within one year
                of the date of the Agreed Entry, "then the Court shall retain
                jurisdiction to determine the damages due to IHV for the
                failure of ODOT to deliver this portion of the consideration for
                ODOT's appropriation of IHV's property." (Id. at 5-6.)

                At some point in early 2019, ODOT advised the trial court that
                it would be unable to convey marketable fee simple title to the
                Parking Mitigation Property to IHV because the current holder
                of the title to the property—the City of Columbus (the "City")—
                was unwilling to convey the parcel to ODOT. (June 18, 2019
                Order and Entry Granting Defendant's Motion to Enforce
                Agreed Judgment Entry on Settlement, hereinafter "Order and
                Entry," at 2.) It is apparent from the record that although
                ODOT believed that the City would be willing to convey the
                Parking Mitigation Property to ODOT for subsequent
                conveyance of the property to IHV, ODOT entered into the
                Agreed Judgment Entry without firm assurance from, or an
                agreement with, the City that this was actually the case. (See
                June 3-4, 2019 Tr. at 8-9; 349-350.) On April 29, 2019, IHV
                filed a Motion to Enforce Agreed Judgment Entry (hereinafter
                "Motion to Enforce"). After full briefing by the parties, the trial
                court held a hearing on the Motion to Enforce commencing on
                June 3, 2019.

                On June 18, 2019, the trial court issued its Order and Entry
                which granted IHV's Motion to Enforce. The trial court
                specifically determined that ODOT breached the parties'
                settlement as memorialized in the Agreed Entry; that IHV was
                entitled to $900,000 as damages for ODOT's failure to convey
                title to the Parking Mitigation Property; and that IHV was
                entitled to attorney fees and costs ensuing from ODOT's
                breach, in an amount to be determined at a later hearing.

Id. at ¶ 2-6.
       {¶ 3} On July 19, 2019, ODOT filed its notice of appeal from the June 18, 2019 order
and entry. In a decision issued on December 29, 2020, this court dismissed the appeal as
premature. See Ice House I. Specifically, we found that because the order and entry
reserved the issue of the amount of attorney fees and costs for a later hearing and did not
include Civ.R. 54(B) language indicating "there is no just reason for delay," the trial court's
order was not final and appealable. Id. at ¶ 14-16.
       {¶ 4} Subsequently, on January 8, 2021, the parties filed a joint motion to certify
interlocutory appeal. On January 12, 2021, the trial court granted the motion and issued
No. 21AP-24                                                                                 4


an order and entry which is identical to the court's previous June 18, 2019 order and entry
with the exception that it includes the following additional language: "* * * The Court finds,
pursuant to Ohio Civil Rule 54(B) and Revised Code Section 2505.02, that any delay would
affect the substantial rights of both parties, and that there is no just reason for delay."
(Jan. 12, 2021 Order & Entry at 17.)
       {¶ 5} This timely appeal followed.
II. Assignments of Error
       {¶ 6} Appellant assigns the following four errors for our review:

              [I.] The Trial Court erred in enforcing settlement because
              there was no meeting of the minds on a material term of
              settlement.

              [II.] The Trial Court lacked subject-matter jurisdiction to
              award contract damages against ODOT.

              [III.] The Trial Court erred in finding that ODOT breached the
              settlement.

              [IV.] The Trial Court erred in finding ODOT liable for IHV's
              attorney fees.

III. Law and Analysis
       A. Appellant's First Assignment of Error
       {¶ 7} We begin with appellant's first assignment of error, not only because it is first
sequentially but because we find it dispositive to resolving this appeal. In its first
assignment of error, appellant asserts the trial court erred, as a matter of law, by enforcing
the parties' settlement because there was no meeting of the minds on a material term of
settlement. More specifically, appellant asserts the parties did not come to a meeting of the
minds as to what was meant by the term "damages." We agree.
       {¶ 8} An appellate review of whether an enforceable contract exists raises a mixed
question of fact and law:

              "We accept the facts found by the trial court on some
              competent, credible evidence, but freely review application of
              the law to the facts. A reviewing court should be guided by a
              presumption that the findings of a trial court are correct, since
              the trial judge is best able to view the witnesses and observe
              their demeanor, gestures and voice inflections, and use their
No. 21AP-24                                                                               5


              observations in weighing credibility of the proffered
              testimony."

Phu Ta v. Chaudhry, 10th Dist. No. 15AP-867, 2016-Ohio-4944, ¶ 17, quoting McSweeney
v. Jackson, 117 Ohio App.3d 623, 632 (4th Dist.1996). "However, reviews of questions of
law regarding the existence of a contract are de novo."        Id., citing Continental W.
Condominium Unit Owners Assn. v. Howard E. Ferguson, Inc., 74 Ohio St.3d 501, 502
(1996). Therefore, while "[a]n appellate court may freely review application of the law to
the facts," it must "show deference to the factual findings made by the trial court. Where
there are factual disputes, it is generally the province of the trial court to resolve those
disputes by weighing credibility of the proffered testimony." (Internal citations omitted.)
DeHoff v. Veterinary Hosp. Operations of Cent. Ohio, Inc., 10th Dist. No. 02AP-454, 2003-
Ohio-3334, ¶ 49.
       {¶ 9} A settlement agreement is a contract designed to terminate a claim by
preventing or ending litigation. Infinite Sec. Solutions, L.L.C. v. Karam Properties. II,
LTD., 143 Ohio St.3d 346, 2015-Ohio-1101, ¶ 16. " 'A contract is generally defined as a
promise, or a set of promises, actionable upon breach. Essential elements of a contract
include an offer, acceptance, contractual capacity, consideration (the bargained for legal
benefit and/or detriment), a manifestation of mutual assent and legality of object and of
consideration.' " Kostelnik v. Helper, 96 Ohio St.3d 1, 2002-Ohio-2985, ¶ 16, quoting
Perlmuter Printing Co. v. Strome, Inc., 436 F. Supp. 409, 414 (N.D.Ohio 1976). "A meeting
of the minds as to the essential terms of the contract is a requirement to enforcing the
contract." Id., citing Episcopal Retirement Homes, Inc. v. Ohio Dept. of Indus. Relations,
61 Ohio St.3d 366, 369 (1991). "Whether there is a meeting of the minds is a factual
determination, and a party's unilateral declaration that his perception varied from the
other's is not sufficient to upset a trial court's determination on the issue if that
determination is supported by sufficient evidence to the contrary." Aftermath, Inc. v.
Buffington, 10th Dist. No. 09AP-410, 2010-Ohio-19, ¶ 5, citing Goal Sys. Internatl. Inc. v.
Klouda, 10th Dist. No. 84AP-168 (Oct. 10, 1985).
       {¶ 10} " 'To constitute a valid settlement agreement, the terms of the agreement
must be reasonably certain and clear,' and if there is uncertainty as to the terms then the
court should hold a hearing to determine if an enforceable settlement exists." Kostelnik at
No. 21AP-24                                                                                     6


¶ 17, quoting Rulli v. Fan Co., 79 Ohio St.3d 374, 376-77 (1997). " 'Vagueness of expression,
indefiniteness and uncertainty as to any of the essential terms of an agreement, have often
been held to prevent the creation of an enforceable contract.' " Rulli at 376, quoting 1
Corbin on Contracts, Section 4.1, 525 (Rev.Ed.1993). "Where, after parties have apparently
agreed to the terms of a contract, circumstances show an ambiguity in the meaning of an
essential provision, by which one of the parties meant one thing, and the other a different,
the difference going to the essence of the supposed contract, the result is that there is no
contract." Millstone Dev. v. Duron, Inc., 10th Dist. No. 00AP-999 (June 28, 2001).
       {¶ 11} The agreed judgment entry at issue in this matter provided, in pertinent part,
that if ODOT did not convey the Parking Mitigation Property to IHV within one year, the
trial court "shall retain jurisdiction to determine the damages due to IHV for the failure of
ODOT to deliver this portion of the consideration for ODOT's appropriation of IHV's
property." (Agreed Jgmt. Entry at 5-6.) The term "damages" is not defined in the Agreed
Judgment Entry. ODOT argues that "damages" meant eminent domain damages, i.e.,
damages to the residue, whereas IHV contends "damages" meant contract damages, i.e.,
expectation damages premised on the benefit of the bargain.
       {¶ 12} In an eminent domain case where a partial appropriation has occurred, the
property owner is entitled to both compensation for the property taken and " ' "damages"
for injury to the property which remains after the taking, i.e., the residue.' " Hilliard v. First
Indus., L.P., 10th Dist. No. 03AP-1019, 2004-Ohio-5836, ¶ 5, quoting Norwood v. Forest
Converting Co., 16 Ohio App.3d 411, 415 (1st Dist.1984); R.C. 163.14(A) and (B). Damage
to the residue is measured by the difference between the fair market value of the property
prior to the appropriation and the fair market value of the property after the appropriation.
Hilliard at ¶ 5.
       {¶ 13} ODOT's position is that because the agreed judgment entry was meant to
resolve an appropriation proceeding, there was no question that it believed that "damages"
meant damages to the residue. In contrast, IHV's position is that "damages" meant contract
damages, i.e., expectation/benefit-of-the-bargain damages for breach of the settlement
agreement. As urged by ODOT, these two positions are utterly divergent and irreconcilable.
       {¶ 14} We observe that generally, the issue of whether there was a "meeting of the
minds" on what the term "damages" meant would be a factual one, the findings on which
No. 21AP-24                                                                                 7


we should defer to the trial court. See Aftermath, Inc. v. Buffington, 10th Dist. No. 09AP-
410, 2010-Ohio-19, ¶ 5, citing Goal Systems Internatl. Inc., 10th Dist. No. 84AP-168 (Oct.
10, 1985). In this case, however, the trial court did not take any specific testimony or other
evidence as to what each side meant by the term "damages" as used in the agreed judgment
entry. Nor did the trial court make any specific findings on this issue. Rather, the trial
court simply concluded "expectation damages are appropriate because the Agreed Entry on
Settlement was materially designed to give IHV twelve (12) parking spaces. The only way
to give IHV the benefit of their bargain (i.e., to place them in the same position as if the
settlement had been fully performed) is to award IHV expectation damages for the loss of
the twelve (12) parking spaces at issue." (Jan. 12, 2021 Order & Entry at 14.) This
conclusion begs the question as to what the parties meant by "damages" and thus,
notwithstanding that this court would generally defer to the trial court's findings as to what
"damages" meant, we have no findings in this case to which we might defer.
        {¶ 15} Moreover, in addition to the parties' uncompromisable positions on this issue
as presented in their appellate briefs, the record shows the parties were not in agreement
as to what "damages" meant. First, IHV's motion to enforce the settlement agreement and
its reply in support thereof makes clear it believed it was entitled to the "benefit of its
bargain," i.e., expectation damages. (Apr. 29, 2019 Mot. to Enforce at 5; May 20, 2019
Reply at 1.) In contrast, ODOT's memorandum in opposition makes clear it believed that,
following ODOT's inability to convey the Parking Mitigation Property, IHV was entitled to
damages to the residue, damages which "are distinct from money damages for breach of
contract" which "are not part of an appropriation case." (May 13, 2019 Memo. in Opp. at
4-5.)
        {¶ 16} At the June 2019 hearing on IHV's motion to enforce the settlement
agreement, the parties' fundamentally divergent understandings on what was meant by
"damages" continued to be apparent. ODOT's counsel made clear in his opening statement
that the parties did not share the same understanding as to what was meant by damages.
(June 3, 2019 Tr. at 22-23.) ODOT's counsel reiterated ODOT's understanding of the term
"damages" during his cross-examination of IHV's appraiser, and repeatedly questioned the
witness regarding damages to the residue. Id. at 126, 128-31, 133-35. (June 4, 2019 Tr. at
223-25, 233-34, 237-38, 240.) Tellingly, IHV's counsel objected to questions regarding
No. 21AP-24                                                                                8


eminent domain-related damages, asserting the parties were at the hearing to determine
IHV's "benefit of the bargain" and IHV's "expected benefits." Id. at 129, 225. Counsel for
IHV also objected to testimony regarding the value of the property prior to the taking on
the same grounds. Id. at 231. Finally, in its closing argument, ODOT's counsel specifically
referred to the lack of a meeting of the minds on the issue of the damages to which IHV was
entitled, reiterating that there was a disconnect between the parties' respective
understandings on that issue. Id. at 342-43.
       {¶ 17} In short, the record does not contain any evidence to support the conclusion
that the parties mutually agreed that "damages" meant expectation damages versus
damages to the residue and indeed, shows that the parties disagreed on what "damages"
meant. Because there is no evidence of a meeting of the minds on what the parties meant
by "damages," the trial court erred by finding there was an enforceable settlement
agreement in the first place. See, e.g., Beasley v. ANG, Inc., 10th Dist. No. 12AP-1050,
2013-Ohio-4882 (in an appropriation proceeding, the trial court abused its discretion and
therefore erred by adopting the magistrate's decision granting a motion to enforce a
purported settlement agreement where there was no meeting of the minds as to the extent
of the property to be appropriated); Ohio Title Corp. v. Pingue, 10th Dist. No. 10AP-1010,
2012-Ohio-1370 (finding that the trial record demonstrated that the parties failed to reach
a meeting of the minds with respect to several essential terms of a purported settlement
agreement for purchase of a property, including whether the seller would retain a non-
exclusive easement over the property).       Because there is no enforceable settlement
agreement, the agreed judgment entry must be vacated, and the case must be tried–as any
appropriation proceeding would be tried–on the issues of compensation for the property
taken and damages to the residue.
       {¶ 18} Accordingly, based on the foregoing, appellant's first assignment of error is
sustained.
    B. Appellant's Second, Third, and Fourth Assignments of Error
       {¶ 19} We have already determined that the trial court erred in enforcing the parties'
settlement because there was no meeting of the minds on what was meant by the term
"damages" as used in the agreed judgment entry. This determination being dispositive of
this matter, we need not and decline to reach the issues presented in ODOT's second, third,
No. 21AP-24                                                                             9


and fourth assignments of error. App.R. 12(A)(1)(c); see also Capital Care Network of
Toledo v. Ohio Dept. of Health, 153 Ohio St.3d 362, 2018-Ohio-440, ¶ 31 (" '[I]f it is not
necessary to decide more, it is necessary not to decide more,' " quoting PDK Laboratories,
Inc. v. United States Drug Enforcement Admin., 362 F.3d 786, 799 (D.C.Cir.2004)
(Roberts, J., concurring in part and concurring in judgment)). Therefore, based on our
resolution of appellant's first assignment of error, ODOT's second, third, and fourth
assignments of error are moot.
IV. Disposition
       {¶ 20} For the foregoing reasons, we sustain ODOT's first assignment of error, and
find ODOT's second, third, and fourth assignments of error are moot. Accordingly, we
reverse the judgment of the Franklin County Court of Common Pleas and remand this
matter for further proceedings consistent with this decision.
                                                Judgment reversed and cause remanded.

                       DORRIAN, P.J., and MENTEL, J., concur.
                                _____________